Order filed July 6, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-20-00586-CR
                                   ____________

            EX PARTE WILLIAM SOLOMON LEWIS, Appellant


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1678565

                                    ORDER

      William Solomon Lewis brings this appeal from the trial court’s order on his
application for writ of habeas corpus seeking a reduction in bail. The State has
informed this court appellant was found guilty on April 12, 2021, and on July 1,
2021, was sentenced to prison for eight years. Accordingly, this appeal is moot.
See Ex parte Tucker, 3 S.W.3d 576, 576 (Tex. Crim. App. 1999) (“The appellant
having been tried during the pendency of this appeal, the question of his pre-trial
bond is moot.”); Bennet v. State, 818 S.W.2d 199, 200 (Tex. App.–Houston [14th
Dist.] 1991, no pet.) (same).
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 16, 2021, containing the judgment of conviction in trial
court cause number 1678565 on or before July 21, 2021.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.